—In an action to recover damages for personal injuries, the plaintiff appeals (1) from an order of the Supreme Court, Kings County (Huttner, J.), dated March 11, 1997, which granted the defendant’s motion for summary judgment dismissing the complaint, and (2), as limited by his brief, from so much of an order of the same court dated July 29, 1997, as, upon reargument, adhered to the original determination.
Ordered that the appeal from the order dated March 11, 1997, is dismissed, as it was superseded by the order dated July 29, 1997, made upon reargument; and it is further,
Ordered that the order dated July 29, 1997, is affirmed insofar as appealed from; and it is further,
*462Ordered that the respondent is awarded one bill of costs.
The plaintiff was injured when, while standing at the rear of a building owned by the defendant, he was hit with a crowbar which was apparently thrown from the roof of the building. The person or persons who threw the crowbar are unidentified and unknown. The defendant established, and the plaintiff concedes, that it is required to keep the door to the roof open to provide access to tenants and other authorized persons for fire safety purposes. Further, on this record, it is possible that the assailant or assailants were residents of the building who would have had access to the premises despite any amount of security that the defendant could have provided to keep intruders out. The plaintiff failed to establish any breach of duty by the defendant which caused the plaintiff’s injuries. Accordingly, summary judgment was properly granted to the defendant dismissing the complaint (see, Pitchon v City of New York, 243 AD2d 548; Dawson v New York City Hous. Auth., 203 AD2d 55; cf., Johnson v New York City Hous. Auth., 114 AD2d 438).
Rosenblatt, J. P., Ritter, Copertino and Goldstein, JJ., concur.